USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                FOR THE FIRST CIRCUIT                              _________________________          No. 95-1922                                 PASSAMAQUODDY TRIBE,                                Plaintiff, Appellant,                                          v.                               STATE OF MAINE, ET AL.,                                Defendants, Appellees.                              _________________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                              FOR THE DISTRICT OF MAINE                     [Hon. Morton A. Brody, U.S. District Judge]                                            ___________________                              _________________________                                        Before                               Selya, Boudin and Lynch,                                   Circuit Judges.                                   ______________                              _________________________               Thomas N.  Tureen, with  whom Gregory  W.  Sample, Tureen  &               _________________             ___________________  _________          Sample, Richard B.  Collins, David Overlock Stewart,  and Ropes &          ______  ___________________  ______________________       _______          Gray were on brief, for appellant.          ____               Francis  A. Brown on brief for City of Calais, Maine, amicus               _________________          curiae.               Thomas  D. Warren,  Assistant  Attorney  General, with  whom               _________________          Andrew  Ketterer, Attorney  General,  and Wayne  Moss,  Assistant          ________________                          ___________          Attorney General, were on brief, for appellees.                              _________________________                                   February 9, 1996                              _________________________                    SELYA,  Circuit Judge.   The  Passamaquoddy Tribe  (the                    SELYA,  Circuit Judge.                            _____________          Tribe)  sued   to  compel  Maine   and  the  governor   of  Maine          (collectively,  Maine or  the  State) to  recognize its  asserted          right to avoid the prohibitions of Maine's criminal code, see 17-                                                                    ___          A  Me. Rev. Stat. Ann.    953-954, and conduct high-stakes casino          gambling behind the shield  of the Indian Gaming Regulatory  Act,          25  U.S.C.    2701-2721, 18 U.S.C.    1166-1168 (the Gaming Act).          The federal district court  decided that the Gaming Act  does not          extend to Maine, and  denied relief.  See Passamaquoddy  Tribe v.                                                ___ ____________________          Maine, 897 F. Supp. 632 (D. Me. 1995).  We affirm.          _____          I.  THE STATUTORY FRAMEWORK          I.  THE STATUTORY FRAMEWORK                    In order  to put this  appeal into  perspective, it  is          necessary to juxtapose the Gaming Act and the Maine Indian Claims          Settlement  Act of 1980,  25 U.S.C.     1721-1735 (the Settlement          Act).                    In the early 1970s, the Tribe began earnestly to pursue          claims  to nearly  two-thirds of  Maine's land  mass.   See Joint                                                                  ___ _____          Tribal Council of the Passamaquoddy Tribe v. Morton, 388 F. Supp.          _________________________________________    ______          649,  651-53,  667-69  (D.  Me.)  (reviewing  dispute's history),          aff'd, 528  F.2d 370 (1st Cir. 1975).  After years of strife, the          _____          Tribe  and the State negotiated  a settlement of  the land claims          under  federal  auspices.     The  arrangement  was  designed  to          transform the legal status of the Maine tribes (the Passamaquoddy          Tribe  and   the  Penobscot  Nation),  and  to  create  a  unique          relationship between  state and tribal authority.   See Penobscot                                                              ___ _________          Nation v. Stilphen, 461 A.2d 478, 488-89 (Me.), appeal dismissed,          ______    ________                              ______ _________                                          2          464 U.S.  923 (1983).    The Passamaquoddies  and the  Penobscots          ratified the  provisional pact  and Maine's  legislature followed          suit.  See P.L. 1979, c. 732, codified at 30 Me.  Rev. Stat. Ann.                 ___                    ________ __             6201-6214.  In 1980, Congress cemented the terms of the accord          by passing the Settlement Act.  The  federal statute incorporated          the  parties' agreement  and  established the  ground rules  that          henceforth would  govern matters  of common political  concern to          the State and the two tribes.                    Among other things, the Settlement Act rid the State of          all  Indian land  claims and  submitted the  Passamaquoddies, the          Penobscots, and  their tribal lands to  the State's jurisdiction.          See  25 U.S.C.      1721(b)(4),  1723(b)  &  (c),  1725(a).    In          ___          addition,  section 16(b) of the  Settlement Act gave  the State a          measure of security against  future federal incursions upon these          hard-won gains.  It stated:                    The  provisions  of any  federal  law enacted                    after October 10, 1980 [the effective date of                    the  Settlement  Act],  for  the  benefit  of                    Indians, Indian nations,  or tribes or  bands                    of Indians, which would affect or preempt the                    application  of  the  laws of  the  State  of                    Maine, . . . shall not apply within the State                    of  Maine,  unless  such  provision  of  such                                _________________________________                    subsequently    enacted   Federal    law   is                    _____________________________________________                    specifically made applicable within the State                    _____________________________________________                    of Maine.                    ________          25 U.S.C.   1735(b) (emphasis supplied).  The Tribe received fair          consideration for  its agreement:   the Settlement  Act confirmed          its title to  designated reservation lands, memorialized  federal          recognition of its  tribal status, and  opened the floodgate  for          the influx of millions  of dollars in federal subsidies.   See 25                                                                     ___                                          3          U.S.C.   1733.                    Approximately  eight years later,  Congress enacted the          Gaming Act.   This statute establishes  a three-tiered regulatory          paradigm in respect to  gambling activities on Indian lands.   We          described  these three  layers  in Rhode  Island v.  Narragansett                                             _____________     ____________          Indian Tribe, 19 F.3d  685, 689-90 (1st Cir.), cert.  denied, 115          ____________                                   _____  ______          S. Ct.  298 (1994), and it  would be pleonastic  to rehearse that          description here.  We focus instead on the third tier:  Class III          gaming (a category that encompasses casino gambling).                    The Gaming Act provides that, unless a state imposes an          outright ban on  all Class III  gaming (and  Maine does not),  it                           ___          must, upon  the  request  of  a federally  recognized  and  self-          governing Indian tribe, negotiate a compact stipulating the terms          and conditions  under  which the  tribe can  introduce Class  III          gaming on  Indian lands.  See  25 U.S.C.   2710(d).   The statute                                    ___          contains a series of fail-safe mechanisms designed to ensure that          states  do  not stall  the negotiations  or  conduct them  in bad          faith.  See, e.g., id.   2710(d)(7).                  ___  ____  ___                    The  Settlement  Act  and  the Gaming  Act  are  vastly          different  in scope.  From a geographic standpoint, the former is          narrower in the sense that it  applies only in Maine whereas  the          latter has  national implications.  From  a political standpoint,          however, the Settlement  Act is  broader in that  it purposes  to          cover  virtually the  entire field  of relationships  between the          State  and the Indian tribes  based there whereas  the Gaming Act          concentrates exclusively on a  particular kind of activity, i.e.,                                          4          gambling.          II.  THE GENESIS OF THE APPEAL          II.  THE GENESIS OF THE APPEAL                    Mindful  of  the  meteoric  success  of  other  Indian-          sponsored  casinos, the Tribe decided in the early 1990s to climb          aboard the  bandwagon.   It chose  Calais,  a Maine  municipality          located near the Canadian  border, as the preferred site  for its          nascent  enterprise.  Because  the Gaming Act  requires Class III          gaming  to   be  conducted  on   "Indian  lands,"  25   U.S.C.             2710(d)(3)(A),  the Tribe  sought to add  a designated  parcel of          real estate  to its inventory of  tribal lands.  See  30 Me. Rev.                                                           ___          Stat. Ann.    6205 (authorizing  incremental land  acquisitions).          When formally apprised  of the Tribe's plans, the State concluded          that the Gaming Act  did not apply within Maine's  boundaries and          scotched  the  proposed  casino.    As  a  lagniappe,  the  state          legislature passed a bill  that allowed tribal land in  Calais to          be used  for such a purpose  (1) if the Tribe  secured the city's          blessing and the Governor of Maine thereafter agreed to negotiate          a tribal-state  compact under 25  U.S.C.    2710(d), or (2)  if a          court  of competent  jurisdiction  declared that  the Gaming  Act          extended to Maine.  See Me. Laws 1993, ch.  713,   1, codified at                              ___                               ________ __          30 Me. Rev. Stat. Ann.   6205(1)(c).                    After  some procedural maneuvering,  not material here,          the Tribe sued to  compel the commencement of negotiations  for a          compact.  The  defendants moved  for judgment  on the  pleadings,          Fed. R. Civ. P. 12(c), asserting that the Gaming Act did not hold                                          5          sway within Maine.   The Tribe opposed the  motion.  It contended          among  other  things  that  the  Gaming  Act  reached  Maine,  as          elsewhere, because Congress had impliedly repealed the Settlement          Act vis-a-vis gaming activities  conducted by Indian tribes, and,          in  all events, had  made the Gaming  Act specifically applicable          within Maine.                    Unimpressed  by the  Tribe's armada  of  arguments, the          district  court ruled that the  Gaming Act lacked  force in Maine          and entered judgment in the defendants' favor.  See Passamaquoddy                                                          ___ _____________          Tribe, 897 F. Supp. at 635.  This appeal followed.          _____          III.  ANALYSIS          III.  ANALYSIS                    Our discussion of the issues proceeds in four parts.                                          A                                          A                    This   case  turns   on   a   question   of   statutory          interpretation.   By  its  terms, the  Gaming  Act, if  taken  in          isolation, applies to any  federally recognized Indian tribe that          possesses  powers of self-governance.   See 25  U.S.C.   2703(5).                                                  ___          Consequently, if we were to  start and stop with the  Gaming Act,          the Tribe    which is federally  recognized and self-governing             would be home free.  But this case cannot be confined within such          narrow margins.  The  chief objective of statutory interpretation          is to give  effect to  the legislative  will.   See Negonsott  v.                                                          ___ _________          Samuels,  113 S.  Ct. 1119,  1122-23 (1993);  Narragansett Indian          _______                                       ___________________          Tribe, 19  F.3d at 691.   To achieve this objective  a court must          _____          take  into   account  the  tacit  assumptions   that  underlie  a          legislative enactment,  including not only  general policies  but                                          6          also preexisting statutory provisions.  See Ohio ex rel. Popovici                                                  ___ _____________________          v.  Agler, 280  U.S.  379, 383  (1929);  Greenwood Trust  Co.  v.              _____                                ____________________          Massachusetts,  971 F.2d 818, 827 (1st  Cir. 1992), cert. denied,          _____________                                       _____ ______          113  S. Ct. 974 (1993).   Put simply,  courts must recognize that          Congress does not legislate  in a vacuum.  See  Thinking Machines                                                     ___  _________________          Corp. v. Mellon Fin. Servs. Corp. # 1 (In  re Thinking Machines),          _____    _______________________________________________________          67 F.3d 1021, 1025 (1st Cir. 1995).                    Taking this  haploscopic view brings us  immediately to          section  16(b) of the Settlement Act, 25 U.S.C.   1735(b), quoted          supra  p.3.   At first  glance, the  conditions precedent  to the          _____          applicability of section 16(b) are  plainly satisfied.  The Tribe          does  not dispute     nor could  it    that the  Gaming Act  is a          "federal law enacted after  October 10, 1980, for the  benefit of          Indians,  Indian nations, or  tribes or  bands of  Indians, which          would  affect or preempt the application of the laws of the State          of  Maine."1    25 U.S.C.     1735(b).    In such  circumstances,          section  16(b) provides  that Maine  will be  exempt from  such a          statute  unless  Congress  has  "specifically  made" the  statute                   ______          "applicable  within the State of Maine."  In other words, section          16(b) is  a savings clause that serves  two related purposes.  It          acts as a warning signal to  later Congresses to stop, look,  and          listen before  weakening the  foundation on which  the settlement          between Maine  and the Tribe rests.  At the same time, it signals          courts that, if a later Congress  enacts a law for the benefit of                                        ____________________               1Among other  things, the Gaming  Act, if it  applied, would          preempt various provisions of Maine's criminal law, including 17-          A Me. Rev. Stat. Ann.    953-954.                                          7          Indians and intends  the law  to have effect  within Maine,  that          intent will be made manifest.  In view of these dual purposes, we          cannot decide the question  of whether the Gaming Act  extends to          Maine withoutfactoring section 16(b) intothe decisional calculus.                    This realization gets the grease  from the goose.   The          text  of the  Gaming Act  contains  not so  much as  a hint  that          Congress intended to make that Act specifically applicable within          Maine.   Where,  as here,  Congress enacts  a statute  of general          applicability (e.g., the  Gaming Act) with full  knowledge that a          preexisting statute (e.g., the Settlement Act) contains a savings          clause warning pointedly that a specific reference or a similarly          clear expression of legislative intent will be required  to alter          the  status quo, the only reasonable conclusion that can be drawn          from  the later Congress's  decision to omit  any such expression          from the text of the new  statute is that Congress did not desire          to  bring  about such  an  alteration.   See  Narragansett Indian                                                   ___  ___________________          Tribe,  19 F.3d  at 704  n.21 (observing  that when  an "enacting          _____          Congress is  demonstrably aware of the earlier law at the time of          the later law's enactment,  there is no basis for  indulging" any          other presumption).                    The  Tribe's principal  rejoinder is  on constitutional          grounds.  It posits  that giving effect to section 16(b)  in this          fashion  is  tantamount  to  binding a  successor  Congress  to a          predecessor's   will,   and    therefore   careens   beyond   the          constitutional  pale.  See, e.g., Glidden Co. v. Zdanok, 370 U.S.                                 ___  ____  ___________    ______          530,  534  (1962); Reichelderfer  v.  Quinn,  287  U.S. 315,  318                             _____________      _____                                          8          (1932); Fletcher v. Peck, 10 U.S. (6 Cranch) 87, 135  (1810).  We                  ________    ____          believe that this rejoinder distorts the reality of events.                    Section 16(b) does  not prohibit a subsequent  Congress          from  writing a new statute  reflecting new policies and applying          it  to the Indian  tribes in Maine.   Congress could  make such a          statute fully  effective in  Maine through  the  use of  explicit          language, by otherwise offering a patent indication of its intent          to accomplish that result, or, indeed, by first repealing section          16(b).  Thus,  section 16(b)  is purely an  interpretive aid;  it          serves both  to limn  the  manner in  which subsequently  enacted          statutes should be written to accomplish a particular goal and to          color the way in  which such statutes thereafter should  be read.          In fine, section  16(b) binds subsequent  Congresses only to  the          extent that they choose to be bound.                    The sockdolager is that  the Court regularly has upheld          and given effect to such provisions, see, e.g., Warden, Lewisburg                                               ___  ____  _________________          Penit.  v. Marrero,  417 U.S.  653,  659-60 n.10  (1974) (earlier          ______     _______          statute barred repeal of  certain penalties "unless the repealing          Act shall  so expressly  provide"); Shaughnessy v.  Pedreiro, 349                                              ___________     ________          U.S.  48,   52  (1955)  (earlier  statute   directed  that  "[n]o          subsequent legislation  shall  .  .  . supersede  or  modify  the          provisions of  [the earlier  statute] except  to the extent  such          legislation  shall do  so expressly");  Posadas v.  National City                                                  _______     _____________          Bank,  296 U.S.  497, 501  (1936) (earlier statute  directed that          ____          subsequent  laws  "shall not  apply  to  the Philippine  Islands,          except when  they specifically  so provide"); Great  Northern Ry.                                                        ___________________                                          9          Co.  v. United  States,  208 U.S.  452,  456 (1908)  (similar  to          ___     ______________          Marrero); United States v. Reisinger, 128 U.S. 398, 401-02 (1888)          _______   _____________    _________          (similar to Marrero), and we see nothing that  distinguishes this                      _______          case from the mine-run.  This means, of course, that we must read          the Settlement Act and the  Gaming Act in pari passu.   Doing so,                                                    ____ _____          and giving effect to  their plain meaning, we are  led inexorably          to  the  conclusion that  the latter  lacks force  within Maine's          boundaries.                                          B                                          B                    The  Tribe  generates several  other  responses  to our          tentative conclusion  that Congress  did not  intend to  make the          Gaming  Act  operative  in  Maine.    Its  most ferocious  attack          suggests that section 16(b) need not be considered at all because          the Gaming  Act  impliedly repealed  it  insofar as  gambling  on          tribal lands is concerned.  The attack is easily repulsed.                    We   are  unequivocally   committed  to   "the  bedrock          principle   that   implied  repeals   of  federal   statutes  are          disfavored."  Narragansett  Indian Tribe, 19 F.3d  at 703; accord                        __________________________                   ______          Rodriguez  v. United  States, 480  U.S. 522,  524 (1987);  TVA v.          _________     ______________                               ___          Hill, 437 U.S. 153, 189 (1978); United States v. Borden  Co., 308          ____                            _____________    ___________          U.S.  188,  198 (1939).    The  general rule  is  that "when  two          statutes  are capable  of  coexistence, it  is  the duty  of  the          courts, absent  a clearly  expressed congressional intent  to the          contrary, to regard each  as effective."  Morton v.  Mancari, 417                                                    ______     _______          U.S.  535, 551 (1974).   The only other  satisfactory basis for a          repeal  by   implication  (apart  from  a   clear  expression  of                                          10          Congress's  intent to repeal) is  a finding that  the earlier and          later  statutes are irreconcilable.   See Hill, 437  U.S. at 190;                                                ___ ____          Morton,  417 U.S. at 550;  Narragansett Indian Tribe,  19 F.3d at          ______                     _________________________          703-04.   "[I]f the  two [acts]  are  repugnant in  any of  their          provisions,  the  latter  act,  without  any  repealing   clause,          operates  to the  extent  of the  repugnancy as  a repeal  of the          first."   United States  v.  Tynen, 78  U.S.  (11 Wall.)  88,  92                    _____________      _____          (1870).                    Of course, statutes can be irreconcilable even short of          outright repugnancy.   Thus, a repeal may  be implied if  a later          statute  covers  the  entire  subject matter  "and  embraces  new          provisions, plainly showing that it was intended as  a substitute          for  the first act."  Id.; see  also Posadas, 296 U.S. at 503-04;                                ___  ___  ____ _______          Narragansett   Indian  Tribe,  19   F.3d  at  703-04.     But  an          ____________________________          irreconcilable  conflict  does  not   exist  merely  because  the          application of  a later statute would  "produce differing results          when applied  . . ., for  that no more than  states the problem."          Radzanower v. Touche Ross & Co., 426 U.S. 148, 155 (1976).          __________    _________________                    These  precepts fit  without  special tailoring  in the          Indian law  context.   See, e.g.,  Narragansett Indian  Tribe, 19                                 ___  ____   __________________________          F.3d at 704;  Blackfeet Indian  Tribe v. Montana  Power Co.,  838                        _______________________    __________________          F.2d  1055, 1058 (9th Cir.),  cert. denied, 488  U.S. 828 (1988).                                        _____ ______          In  this case, they  defeat the Tribe's  attack.  The  Gaming Act          contains no evidence of  an intention to repeal section  16(b) of          the Settlement Act,  let alone  a patent expression  of any  such          design.  Indeed, when the 100th Congress passed the Gaming Act it                                          11          was  fully  cognizant  of   the  Settlement  Act  and  apparently          contemplated that the new  statute would not in any  way displace          the old:                    [I]t  is the intention  of the Committee that                    nothing  in  .  .  . [the  Gaming  Act]  will                    supersede   any   specific   restriction   or                    specific  grant  of   Federal  authority   or                    jurisdiction   to  a   State  which   may  be                    encompassed   in  another   Federal  statute,                    including the . .  . [Maine] Indian  Claim[s]                    Settlement Act.          S. Rep. No. 446, 100th Congress, 2d Sess. 12 (1988), reprinted in                                                               _________ __          1988  U.S.C.C.A.N. 3071, 3082.2   The  absence of  any suggestive          guideposts in the Gaming  Act, coupled with the easy  integration          of the two laws, effectively dispatches  the argument for implied          repeal.                    Our opinion in Narragansett Indian  Tribe is not to the                                   __________________________          contrary.   There, we  concluded  that Congress,  in passing  the          Gaming Act, had impliedly repealed the Rhode Island Indian Claims          Settlement Act of  1978, 25  U.S.C.    1701-1716,  to the  extent          that  it  touched upon  gambling  activities.   See  Narragansett                                                          ___  ____________                                        ____________________               2We  found this passage  of no  help in  the context  of the          Rhode  Island  Indian  Claims  Settlement   Act  of  1978.    See                                                                        ___          Narragansett  Indian Tribe, 19 F.3d  at 700.   The version of the          __________________________          bill to which the report applied originally contained a provision          that explicitly  exempted  Rhode Island  from  the reach  of  the          Gaming  Act,  yet,  prior  to  enactment,  Congress  removed  the          exonerative provision.   In that circumstance,  we concluded that          the  report "shed[] no  light on Congress's  intent regarding the          law  it actually  enacted."   Id.   By  contrast, the  draft bill                                        ___          appended  to the  report  did not  contain  any similar  language          regarding Maine (presumably because the legislators knew that the          Settlement  Act included  a savings  clause making  such language          unnecessary).    Thus, unlike  in the  case  of Rhode  Island, no          telltale chain of events taints the report's reference in respect          to Maine.                                          12          Indian Tribe,  19  F.3d at  704-05.   But  the  Rhode Island  Act          ____________          contained no  provision comparable  to section  16(b); therefore,          the  literal terms  of  the two  statutes created  incoherence by          subjecting Indian  gaming  to two  mutually exclusive  regulatory          environments.  Because we could find no feasible way to give full          effect  to both  acts, we  concluded that  an implied  repeal had          transpired.  See id.                       ___ ___                    Here,  in  contradistinction  to  the   situation  that          obtained in Rhode Island, section 16(b) satisfactorily harmonizes          the  Settlement  Act  and  the  Gaming  Act,  and  prevents   any          incoherence.  The Settlement Act governs the State's relationship          with the Tribe and will continue to do so without dilution unless          and  until Congress, by later enactment, makes a new law touching          upon  the  same  subject  matter  in  one   or  more  particulars          specifically applicable within Maine.  As the Gaming Act does not          meet  this benchmark,  the Settlement  Act remains  inviolate and          precludes  the operation of the Gaming  Act in Maine.  See Ysleta                                                                 ___ ______          del  Sur Pueblo  v. Texas,  36 F.3d  1325,  1335 (5th  Cir. 1994)          _______________     _____          (holding that the Gaming  Act did not impliedly repeal  a federal          statute  granting Texas  jurisdiction over Indian  gaming because          Congress  never indicated in the  Gaming Act that  it intended to          rescind the previous grant of jurisdiction), cert. denied, 115 S.                                                       _____ ______          Ct. 1358 (1995).                    To  sum up, we do not find  it surprising that the lack          of any express indicium of a contrary congressional intent in the          text  of  the Gaming  Act  means  different  things in  different                                          13          settings.   Without a  savings  clause like  section 16(b),  this          omission may indicate an intent to apply the Act across the board             especially  if,  as  in Narragansett  Indian  Tribe,  Congress                                     ___________________________          weighed,  and decided to discard, a specific exemption.  But when          a savings  clause is in play,  as in this case,  the omission can          only  mean that Congress desired the terms of the earlier statute          to prevail.  In the final analysis, the differing outcomes in the          two New England states bear witness to the truism that, "[i]n the          game  of  statutory  interpretation, statutory  language  is  the          ultimate trump card."  Narragansett Indian Tribe, 19 F.3d at 699.                                 _________________________                                          C                                          C                    The Tribe has a fallback position.   It maintains that,          even if  we give  full force  and  effect to  section 16(b),  the          Gaming Act controls because  it is "specifically made applicable"          within Maine.  In its most primitive form, this thesis embodies a          contention  that because  the  Tribe satisfies  the Gaming  Act's          general   definitional  requirement     federal  recognition  and          governmental  power    a  court can  infer  Congress's intent  to          bestow the  benefices of  the Gaming  Act upon  the  Tribe.   The          problem  with this  contention is  that it  entirely  ignores the          Settlement Act.  Once  that flaw is revealed, it  becomes readily          apparent  that the Tribe's contention is no more than a back-door          effort   to   reintroduce   the   notion   of   implied   repeal.          Consequently, we reject it.                                          14                    In a  related vein, the Tribe postulates  that the very          comprehensiveness  of the Gaming Act is itself enough to meet the          demands of section 16(b).  This asseveration depends heavily upon          the correctness of the  proposition that the rule of  Marcello v.                                                                ________          Bonds,  349 U.S.  302  (1955), permits  minimal particularity  of          _____          expression  to satisfy savings clauses like section 16(b).  We do          not believe that the proposition withstands scrutiny.                    In   Marcello,  a   provision  of   the  Administrative                         ________          Procedure Act (APA) stipulated that statutes which purport either          to supersede or modify the APA's judicial review modalities  must          do so  "expressly."   See  id.  at 305  (quoting  APA    12,  now                                ___  ___          codified at  5  U.S.C.    559).   A  later  Congress enacted  the          Immigration  and Nationality Act of 1952 (I&N Act).  Although the          I&N  Act did not override the APA's judicial review modalities in          so many  words, the  Supreme Court  concluded  that the  neoteric          statute's  deportation  procedure superseded  the  APA's judicial          review  modalities because (1) the presence  in the I&N Act of an          extensive  review scheme,  similar  in material  respects to  the          APA's review mechanisms, would otherwise be rendered meaningless,          and  (2) the  I&N Act  contained an  explicit provision  that the          procedure which  it prescribed "shall  be the sole  and exclusive          procedure for determining  the deportability of  an alien."   See                                                                        ___          Marcello,  349 U.S. at 308-09.  These factors, together with some          ________          instructive legislative history, formed the basis for the Court's          determination   that  the  subsequent  Congress  had  "expressly"                                          15          superseded  the APA's  judicial review  modalities in  respect to          deportation.3  Id. at 310.                         ___                    The Tribe's  reliance on Marcello  is mislaid.   To  be                                             ________          sure,  the Gaming Act, like the I&N  Act, is a statute of general          applicability that arguably constructs a comprehensive regulatory          regime for a defined  subject.4  But this single  similarity does          not  provide  a  particularly  persuasive  parallel  for  present                                        ____________________               3The Court wrote that it could not                    ignore the background of the 1952 immigration                    legislation, its laborious adaptation  of the                    Administrative    Procedure   Act    to   the                    deportation process, the  specific points  at                    which  deviations   from  the  Administrative                    Procedure  Act were made,  the recognition in                    the  legislative  history  of  this  adaptive                    technique and of  the particular  deviations,                    and  the direction  in the  statute  that the                    methods  therein prescribed shall be the sole                    and   exclusive  procedure   for  deportation                    proceedings.          Marcello, 349 U.S. at 310.  The Court then concluded:          ________                    Unless  we  are  to require  the  Congress to                    employ   magical   passwords   in  order   to                    effectuate    an     exemption    from    the                    Administrative  Procedure  Act, we  must hold                    that the present statute expressly supersedes                    the hearing provisions of that Act.          Id.          ___               4The  State argues that the  Gaming Act is not comprehensive          in  the conventional sense.  This argument is not totally without          merit; the Gaming Act  has no application  to tribes that do  not          seek  and  attain formal  federal  recognition, see  25  U.S.C.                                                            ___          2703(5),  tribes that  do  not exercise  jurisdiction over  their          territories,  see  id.    2710(b)(1)  &  (d)(3)(A), tribal  lands                        ___  ___          located  in  states  that  proscribe  Class  II  and  III  gaming          activities  altogether, see id.   2710(b)(1)  & (d)(1), or tribal                                  ___ ___          lands on  which  federal  law  pretermits  gambling,  see  id.                                                                   ___  ___          2710(b)(1).  We need not probe the point too deeply.  For present          purposes,  we simply  assume, favorably  to the  Tribe, that  the          Gaming  Act,  like  the  I&N  Act,  constitutes  a  comprehensive          regulatory regime.                                          16          purposes.      Here, the  Tribe points to nothing  of consequence          beyond  the comprehensive nature of  the Gaming Act.   Unlike the          deportation  procedure delineated  in  the I&N  Act, none  of the          provisions  of the Gaming Act will be rendered meaningless if the          Act  excludes Maine.  Moreover,  unlike in the  I&N Act, Congress          has  not declared  the  Gaming Act  to  be "exclusive"  of  other          potentially applicable legislation.   And, finally, unlike in the          legislative history of the  I&N Act, there are no  signposts writ          large in the debate over the Gaming Act.  These differences serve          both to distinguish the instant case from Marcello and to put the                                                    ________          holding of that case  into perspective.  See Great  Northern, 208                                                   ___ _______________          U.S. at 466 (explaining  that the comprehensiveness of subsequent          legislation,  without more, will not  satisfy a savings clause in          an earlier statute).  The point is not that Congress was derelict          in employing  one particular collocation  of words as  opposed to          another, but, rather, that it chose  not to include in the Gaming          Act any indication that it meant to make the statute specifically              ___          applicable within Maine.5                    Though their  arguments are unavailing  when weighed on          an evenly calibrated scale, the Tribe seeks to tip the balance by                                        ____________________               5We find puzzling the  Tribe's reliance on a line  of cases,          see, e.g. Sims v. CIA, 471 U.S. 159, 167 (1985), decided under an          ___  ____ ____    ___          exemption  from  the  disclosure  provisions of  the  Freedom  of          Information Act,  5 U.S.C.    552(b)(3) (providing  that agencies          need  not divulge  matters  that are  "specifically exempted"  by          statute), to support its ipse dixit that Congress need only enact                                   ____ _____          a comprehensive statute to mute the  call of section 16(b).  That          exemption merely incorporates by reference the secrecy provisions          of  other   statutes,  and,   unlike  section  16(b),   plays  no          discernible role in construing  the application of a subsequently          enacted statute.                                          17          altering the calibration.   To this end, it  invites us to depart          from the  usual canons  of construction  and chart  the statutory          interface between the Gaming Act and the Settlement Act by resort          to  a  special interpretive  preference  that  the law  sometimes          accords to Indian tribes.  See, e.g., Amoco Prod'n Co. v. Village                                     ___  ____  ________________    _______          of Gambell, 480 U.S.  531, 555 (1987); South Carolina  v. Catawba          __________                             ______________     _______          Indian Band, Inc., 476  U.S. 498, 506 (1986)  (collecting cases);          _________________          Rosebud Sioux  Tribe v. Kneip, 430  U.S. 584, 586-87 (1977).   We          ____________________    _____          decline the invitation.                    The  rule of  construction to  which the  Tribe alludes          reflects  a  strong  federal  interest  in   safeguarding  Indian          autonomy.  See, e.g., Rosebud Sioux, 430 U.S. at 586-87.  But the                     ___  ____  _____________          rule is  apposite  only  when Congress  has  blown  an  uncertain          trumpet.    If  ambiguity  does   not  loom,  the  occasion   for          preferential  interpretation never  arises.   See Catawba  Indian                                                        ___ _______________          Band,  476  U.S.  at 506;  Rosebud  Sioux,  430  U.S. at  587-88;          ____                       ______________          Narragansett  Indian  Tribe,  19 F.3d  at  691.    When, as  now,          ___________________________          Congress  has  unambiguously  expressed  its  intent through  its          choice of statutory language, courts must read the relevant  laws          according  to  their unvarnished  meaning,  without any  judicial          embroidery.    So  it  is  here:   since  there  is  no statutory          ambiguity,  the principle  of  preferential  construction is  not          triggered.                                          D                                          D                    The Tribe's last argument has a  different spin.  Under          the Gaming Act, Class II gaming conducted on tribal lands must be                                          18          sanctioned by  the National  Indian  Gaming Commission.   See  25                                                                    ___          U.S.C.   2710(b).   While this litigation was pending,  the Tribe          adopted  an ordinance authorizing the conduct  of bingo and other          Class II gaming activities on its reservation lands and submitted          this  proposal  to  the  Commission.    The  Commission  asserted          jurisdiction and granted the request.  The approval took the form          of  a letter  dated  July 19,  1995,  in which  the  Commission's          chairman opined that the Gaming Act  applied in Maine.  The Tribe          asked  the district court to  take judicial notice  of, and defer          to,  that determination.   See generally  Chevron U.S.A.  Inc. v.                                     ___ _________  ____________________          Natural  Resources Defense  Council, Inc.,  467 U.S.  837, 842-43          _________________________________________          (1984)  (discussing  deference  due to  agency  interpretations);          Strickland v. Commissioner,  Me. Dep't of  Human Servs., 48  F.3d          __________    _________________________________________          12, 16 (1st Cir.) (similar), cert. denied, 116 S. Ct. 145 (1995).                                       _____ ______          The  district court  demurred.   The  Tribe  assigns error.    We          discern none.                    It  is  transpicuously clear  that,  under  Chevron, no                                                                _______          deference is due if Congress has spoken directly to the question.          See Strickland,  48 F.3d at 16.   Here, we read  section 16(b) of          ___ __________          the  Settlement Act  as  a clear  and  unambiguous expression  of          congressional intent.   Furthermore,  in light of  section 16(b),          the Gaming  Act's failure  to mention  Maine makes that  statute,          too, compelling evidence of  Congress's intent that it should not          apply in Maine.6                                        ____________________               6The Tribe  construes the Gaming  Act's silence as  a latent          ambiguity.   We do not agree.  Given the tenor of the preexisting          statute,  the sound  of silence  here is  pregnant  with meaning.                                          19                    In  this instance,  moreover,  there  is another  valid          reason  for declining to defer  to the Commission.   Deference is          appropriate  under  Chevron  only  when an  agency  interprets  a                              _______          statute  that it administers.   See CFTC v.  Schor, 478 U.S. 833,                                          ___ ____     _____          845 (1986).  Here, the question of the Gaming Act's applicability          cannot  be addressed  in a  vacuum, and the  Commission, whatever          else  might   be  its  prerogatives,  does   not  administer  the          Settlement  Act.   That  role belongs  to  the Secretary  of  the          Interior, see, e.g., 25 U.S.C.    1725, 1727(a), and has not been                    ___  ____          delegated  by  the  Secretary  to  the  Commission.    Though the          Commission may have expertise in the conduct of gaming activities          on tribal lands, see,  e.g., Shakopee Mdewakanton Sioux Community                           ___   ____  ____________________________________          v. Hope, 16 F.3d 261, 264 (8th Cir. 1994), we cannot take it upon             ____          ourselves to assume, without any evidence, that Congress intended          to  entrust the  Commission with  reconciling the Gaming  Act and          other statutes in the legislative firmament.                    If more  were needed   and we do not believe that it is             we  note that  deference  is  inappropriate when  an  agency's          conclusion  rests  predominantly  upon  its  reading  of judicial          decisions.  See, e.g., Director,  OWCP v. General Dynamics Corp.,                      ___  ____  _______________    ______________________          980  F.2d 74,  78-79 (1st  Cir.  1992).   In  this instance,  the          Commission's jurisdictional analysis  depends almost  exclusively          on  decrypting  and  applying Marcello  and  Narragansett  Indian                                        ________       ____________________          Tribe.    As  courts, not  agencies,  have  special  expertise in          _____                                        ____________________          Taken  in  context,  that silence  logically  denotes  Congress's          intent  not to make the Gaming Act specifically applicable within          Maine.                                          20          interpreting case law, we  are loath to defer to  a determination          that amounts  to little more than  the Commission's understanding          of judicial precedents.          IV.  CONCLUSION          IV.  CONCLUSION                    To recapitulate, the Tribe and the State negotiated the          accord  that is  now  memorialized in  the  Settlement Act  as  a          covenant  to  govern  their  future relations.    Maine  received          valuable consideration  for the accord, including  the protection          afforded  by section  16(b).   The Tribe  also received  valuable          consideration, including land,  money, and  recognition.   Having          reaped  the  benefits,  the  Tribe cannot  expect  the  corollary          burdens  imposed under  the  Settlement Act  to disappear  merely          because they have become inconvenient.                    We need go no further.   We hold that Congress did  not          make  the Gaming  Act specifically  applicable within  Maine, and          that, therefore, the Tribe is not entitled to an order compelling          the State to negotiate a compact for Class III gaming.          Affirmed.          Affirmed          ________                                          21